Case 9:19-cv-81485-DMM Document 4 Entered on FLSD Docket 11/06/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.: 9:19-cv-81485-DMM

  STEPHEN and FELICIA EAKER,
  as parents and natural guardians
  of minor, Eaker,

          Plaintiff,

  v.

  TARGET CORPORATION,


          Defendant,
                                  /

       DEFENDANT TARGET CORPORATION’S ANSWER, AFFIRMATIVE DEFENSES
                       AND DEMAND FOR JURY TRIAL

          COMES NOW the Defendant, TARGET CORPORATION, a Foreign Corporation, by and

  through its undersigned counsel, and pursuant to Rule 7 of the Federal Rules of Civil Procedure,

  hereby files this Answer, Affirmative Defenses and Demand for Jury Trial in Response to

  Plaintiff’s Complaint, and states as follows:

          1. The Defendant is without knowledge as to the allegations in paragraphs 1, 2, 3 and 4,

              and demands strict proof thereof.

          2. The Defendant admits the allegations in paragraphs 5, 6, 7, 8 only to the extent that the

              Defendant, TARGET CORPORATION, a foreign corporation that is headquartered in

              Minneapolis, Minnesota, and operated the Target store located at 10201 Hagen Ranch

              Rd, Boynton Beach, FL 33437; otherwise denied.

          3. The Defendant denies the allegations in paragraphs 9, 10, 11, 12, 13, 14, 15, 16, 17, 18,

              19, 20, 21, and 22 (including all subparts).
Case 9:19-cv-81485-DMM Document 4 Entered on FLSD Docket 11/06/2019 Page 2 of 3



       4. Any and all allegations of the Complaint not hereinbefore specifically admitted are

          denied.

                                 AFFIRMATIVE DEFENSES

  1.   As and for a first affirmative defense, the Defendant would state that the Plaintiffs’ own

       negligence bars the Plaintiff from recovery against the Defendant or alternatively requires

       that any recovery by Plaintiff should be comparatively reduced due to the Plaintiffs’

       contribution to negligence.

  2.   As and for a second affirmative defense, the Defendant would state that the injuries

       allegedly suffered by the Plaintiff were the result of the negligence of a third party(ies)

       over whom the Defendant did not exercise any supervision, responsibility or control, to

       wit: Stephen and Felicia Eaker.

  3.   As and for a third affirmative defense, the Defendant would state that the Plaintiffs have

       been reimbursed for any and all losses, including lost wages and medical expenses due to

       personal injury as a result of the alleged incident asserted herein by one or more of the

       collateral sources set forth in Florida Statute §768.76.

  4.   As and for a fourth affirmative defense, the Defendant would state that to the extent that

       the Plaintiffs have alleged and/or claims aggravation of a pre-existing injury, the Defendant

       is entitled to a set off from any other tortfeasor who has paid monies in settlement of this

       claim, as well as prior or subsequent accident claims.

  5.   As and for a fifth affirmative defense, the Defendant raises as an affirmative defense the

       provisions of Florida Statute §768.81 and Fabre v. Marin, limiting the Defendant’s liability

       to the percentage of fault of this Defendant only.

  6.   As and for a sixth affirmative defense, the Defendant would state that it is entitled to a set-
Case 9:19-cv-81485-DMM Document 4 Entered on FLSD Docket 11/06/2019 Page 3 of 3



          off for the amount of medical bills that were written off by medical providers who

          examined and/or treated Plaintiff pursuant to the Plaintiff’s contracts with a health

          maintenance organization and/or other health insurer, and/or which were reduced via

          payment by Medicare. Thyssenkrupp Elevator Corp. v. Lasky, 868 So.2d 547 (Fla. 4th

          DCA 2003).

  7.      As and for a seventh affirmative defense, this Defendant would state that Florida Statute

          section 768.0755 applies to the subject action, and that Plaintiff cannot establish actual or

          constructive notice on the part of the Defendant of the dangerous condition alleged such

          that this action is barred.

                                        DEMAND FOR JURY TRIAL

          The Defendant respectfully demands this Honorable Court for trial by a jury of all issues

  so triable as of right.


                                   CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically
  filed with the Clerk of the Court using CM/ECF on November 6, 2019 which will provide copies
  to: Cassidy Loutos, Esquire, Loutos Law, PLLC, 1193 SE Port St. Lucie Blvd., Port St. Lucie, FL
  34952; cassidy@loutoslaw.com (Attorneys for the Plaintiff).

                                                 VERNIS & BOWLING OF BROWARD, P.A.
                                                 5821 Hollywood Boulevard
                                                 Hollywood, FL 33021
                                                 Ph: (954) 927-5330
                                                 Fax: (954) 927-5320
                                                 Attorneys for Defendant Target Corporation

                                           BY:   /s/ Carlton A. Bober
                                                 CARLTON A. BOBER, ESQUIRE
                                                 FL Bar No.: 827710
                                                 Primary Email: cbober@florida-law.com
                                                 Sec. Email: agallagher@florida-law.com
